586 N.E.2d 843 (1992)
Mary T. BUCKLEY, Allstate Insurance Company, Appellants,
v.
STANDARD INVESTMENT COMPANY, D/B/a Charleston Apartments South, Citizens Gas & Coke Utility, John Doe I and John Doe II, Appellees.
No. 41S01-9111-CV-922.
Supreme Court of Indiana.
February 14, 1992.
*844 Arthur J. Sullivan, Patrick M. O'Brien, Steers, Sullivan, McNamar & Rogers, Indianapolis, for appellants.
Harry V. Huffman, Indianapolis, Stephen L. Huddleston, Franklin, James R. McClarnon, Philip B. McKiernan, Hackman McClarnon Hulett & Cracraft, Indianapolis, for appellees.

PETITION FOR REHEARING
DeBRULER, Justice.
This cause comes to us on a petition for rehearing of this Court's prior decision in Buckley v. Standard Investment Co. (1991), Ind., 581 N.E.2d 920 (Shepard, C.J., dissenting). We grant rehearing to correct error in that opinion but reverse the summary judgment entered in favor of Citizens Gas & Coke Utility and against Mary T. Buckley.
Appellee Citizens' petition directs this Court's attention to language contained in chapter 67, section 1 of Acts of 1931 which was deleted from the 1981 recodification by Acts 1981, P.L. 11, s. 43. That language provided for the initial appointment of the five members of the Board of Trustees of Utilities, contrary to this Court's statement. Buckley, 581 N.E.2d at 922. Nevertheless, the Board of Trustees is an independent, self-perpetuating body with a tenuous statutory relationship to city government that involves no control over the actions or current makeup of the Board by the city of Indianapolis. This connection does not constitute the type of relationship required to benefit Citizens under the Indiana Tort Claims Act.
This Court is sympathetic to Citizens' concerns over the potential for uncertain future applications of this decision. However, this Court is obliged to interpret the will of the legislature and apply the language of statutes as interpreted to the particular cases that come before us. To refuse to do so because of uncertain future impact on Citizens and its ratepayers would be an abandonment of this Court's role in our legal system.
We grant rehearing and reverse the summary judgment entered in favor of Citizens Gas & Coke Utility and against Mary T. Buckley, and remand this matter to the trial court for further proceedings consistent with this opinion.
GIVAN and DICKSON, JJ., concur.
KRAHULIK, J., concurs in result.
SHEPARD, C.J., dissents without opinion.